By the Court.* Ingraham, P. J. (orally).
We do not think that the motion made in this case was the proper one. It is not the proper practice to set aside the report of a referee at chambers upon such a ground as this. The plaintiff should have moved to have the referee make a further report. There is no irregularity in this report, and the order denying a motion to set it aside for an irregularity, was proper.
If farther or more specific findings are necessary in such a case, the motion should be to send the case back to the referee for a further finding.
The order appealed from was right; and must be affirmed with costs.

Present, Ingraham, P. J. and Cardozo, J. In this case George G. Barnard, J., having made the order appealed from, did not sit.